FINAL REPORT1

            REVISION OF THE COMMENT TO RULE OF EVIDENCE 605

        On January 8, 2014, the Court rescinded the then-existing provisions of the Code
of Judicial Conduct effective July 1, 2014, and adopted new Canons 1 through 4 of the
Code of Judicial Conduct of 2014, also effective July 1, 2014. See 44 Pa.B. 455
(January 25, 2014). At the direction of the Court, the Committee on Rules of Evidence
identified and updated references to the Code of Judicial Conduct and Rules Governing
Standards of Conduct of Magisterial District Judges in the Comment to Rule 605.




1
    The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.